DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on September 23, 2022 has been entered. Claims 1, 3-10 and 12-17 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunari et al. [JP 2000147204 A, hereafter Matsunari], in view of Murugesh et al. [US 20070108161 A1, hereafter Murugesh].
Note: machine translation of JP 2000147204 A is attached to this Office Action.
As per Claims 1 and 10, Matsunari teaches a method of in situ dynamic protection of a surface of an optical element from degradation (Para 5-7), comprising:
	disposing the optical element in an interior of an optical assembly configured to operate in a far-ultraviolet/vacuum ultraviolet (FUV/VUV) wavelength range (Para 23, a simple method such as irradiation of ultraviolet light having a photon energy sufficient to break a chemical bond, for example, continuous irradiation of ultraviolet light by a UV lamp in the presence of ozone or irradiation of an excimer laser of several J / cm .sup.2 is used), and
	supplying at least one volatile fluorine-containing compound to the interior for
dynamically depositing a fluorine-containing protective layer on the surface of the optical
element (Para 5-7), 
	wherein the fluorine-containing protective layer is deposited on the surface layer
by layer via a molecular layer 6 deposition process (See fig. 2), and 
wherein the fluorine-containing protective layer is deposited on the surface as a
protective fluoropolymer layer (See fig. 2, Para 17).
Matsunari does not explicitly teach wherein the at least one volatile fluorine-containing compound comprises a fluorine-containing reactant for the molecular layer deposition process that is supplied to the interior in a pulsed manner, and wherein a further reactant for the molecular layer deposition process is supplied to the interior in a pulsed manner.
Murugesh teaches after the vaporized dimer is heated in the decomposition chamber 30 to produce a reactive monomer, the reactive monomer is passed into the process chamber 8. The monomer coats the exposed interior surfaces of the process chamber 8, which include exposed chamber components. The temperature of the process chamber, pressure and residence time of the gaseous reactants in the process chamber can be controlled to achieve the desired coating properties. The decomposition chamber 30 is portable and can be incorporated into a computer-controlled multi-chamber integrated processing system wherein in situ coating of a polymer and processing of a substrate is performed in the same process chamber 8. The substrate processing can include etching or deposition of material on the substrate. The chamber can also be plasma cleaned. Un-deposited gas, such as unreacted monomeric vapors, exiting the process chamber 8 can be recaptured via a cold trap 90 (Para 21). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of supplying the reactant as claimed in order to achieve the desired coating properties.
	As per Claim 3, Matsunari in view of Murugesh teaches the method as claimed in claim 1, wherein the protective fluoropolymer layer is deposited on the surface as a fluorinated parylene layer (Para 17, wherein a monomolecular film 6 of an organic molecule for a protective film is formed on the surface of the optical element).
	As per Claim 4, Matsunari in view of Murugesh teaches the method as claimed in claim 3, wherein the at least one volatile fluorine-containing compound supplied to the interior comprises a fluorinated parylene monomer (Para 17, wherein a monomolecular film 6 of an organic molecule for a protective film is formed on the surface of the optical element).
As per Claim 5, Matsunari in view of Murugesh teaches the method as claimed in claim 1.
Murugesh further disclosed generating a pressure of less than 0.1 mbar in the interior (Para 17).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to control the pressure as claimed in order to achieve the desired coating properties.
As per Claim 6, Matsunari in view of Murugesh teaches the method as claimed in claim 1, wherein the protective fluoropolymer layer is deposited directly on the surface (See fig. 2).
As per Claim 7, Matsunari in view of Murugesh teaches the method as claimed in claim 1.
Murugesh further disclosed Murugesh teaches after the vaporized dimer is heated in the decomposition chamber 30 to produce a reactive monomer, the reactive monomer is passed into the process chamber 8. The monomer coats the exposed interior surfaces of the process chamber 8, which include exposed chamber components. The temperature of the process chamber, pressure and residence time of the gaseous reactants in the process chamber can be controlled to achieve the desired coating properties. The decomposition chamber 30 is portable and can be incorporated into a computer-controlled multi-chamber integrated processing system wherein in situ coating of a polymer and processing of a substrate is performed in the same process chamber 8. The substrate processing can include etching or deposition of material on the substrate. The chamber can also be plasma cleaned. Un-deposited gas, such as unreacted monomeric vapors, exiting the process chamber 8 can be recaptured via a cold trap 90 (Para 21). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of supplying the reactant as claimed in order to achieve the desired coating properties.
As per Claim 8, Matsunari in view of Murugesh teaches the method as claimed in claim 1.
Matsunary further disclosed wherein said supplying of the at least one volatile fluorine-containing compound is performed during irradiation of the optical element with FUV/VUV radiation (Para 23).
As per Claim 9, Matsunari in view of Murugesh teaches the method as claimed in claim 1.
Matsunari further disclosed wherein the fluorine-containing protective layer is deposited until a thickness of the fluorine-containing protective layer of more than 1 nm is attained, or wherein the fluorine-containing protective layer is kept at a thickness of more than 1 nm (Para 10).
	As per Claims 12 and 13, Matsunari in view of Murugesh teaches the optical assembly as claimed in claim 10.
Murugesh further disclosed wherein the at least one metering apparatus is configured to supply a fluorinated parylene monomer to the interior (Para 15).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the method of supplying the claimed element in order to achieve the desired coating properties.
As per Claim 14, Matsunari in view of Murugesh teaches the optical assembly as claimed in claim 10.
Murugesh further disclosed a vacuum pump configured to generate a pressure in the interior of less than 0.1 mbar (Para 17).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to control the pressure as claimed in order to achieve the desired coating properties.
As per Claim 15, Matsunari in view of Murugesh teaches the optical assembly as claimed in claim 10.
Matsunari further disclosed  wherein the surface of the optical element is formed on a substrate made of a fluoride (See fig. 2).
As per Claim 16, Matsunari in view of Murugesh teaches the optical assembly as claimed in claim 15.
Matsunari further disclosed wherein the surface of the optical element is formed on a substrate made of a metal fluoride (Para 14).
	As per Claim 17, Matsunari in view of Murugesh teaches the optical assembly as claimed in claim 10.
Matsunari further disclosed the optical assembly configured as a lithography system, an inspection system or as a beam source configured for operation in the FUV/VUV wavelength range (Claim 9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 17, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882